MURRAY, Justice.
This suit was instituted by Lance J, Harris against Brown Express, a common carrier, in the District Court of Cameron County, for the value of a phonograph alleged to have been lost in transit. The trial was before the court without a jury and resulted in judgment for plaintiff in the sum of $530.75, from which judgment Brown Express has prosecuted this appeal.
The evidence shows that Lance J. Harris delivered to Brown Express five boxes, three containing Rockola Commander phonographs, one containing a Playmaster, and one containing wall boxes, at his place of business in Plarlingen, Texas, to be transported to San Antonio, Texas. This shipment was first consigned to United Amusement Company, but later Brown Express was told to deliver it to Commercial Music Company. Five boxes were delivered to Commercial Music Company, but one box containing a Rockola Commander No. 77701 was missing, and in its place was a box containing an empty Victrola Model Cabinet. The loss of the Rockola Commander No. 77701 was reported to Brown Express and a detective from that company was assigned to investigate the matter. He was unable to locate the machine.
Appellant contends that the evidence is insufficient to show that the phonograph was not delivered to United Amusement Company, which was the original destination. We overrule this contention. The evidence is sufficient to show that the agent of Brown Express accepted the change in destination and actually delivered four of the boxes there. A fifth box was delivered but it did not contain the Rock-ola Commander No. 77701. Brown Express, after being notified of the loss, undertook to locate the machine but was unable to do so. We conclude that the evidence is sufficient to show that Brown Express lost Machine No. 77701 in transit.
Appellant next complains that the evidence was insufficient to show that the Rockola Commander was worth $530.75. All the evidence as to value was given by appellee, and appellant did not see fit to offer any evidence on the question of value of the lost machine. The undisputed evidence of appellee was sufficient to support the value placed upon the machine by the trial court.
The judgment is affirmed.